Citation Nr: 1524332	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-26 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for a left knee disability.

Entitlement to an evaluation in excess of 30 percent disabling, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.  The Veteran served in Vietnam and is the recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the Veteran's claim in February 2013.  

In January 2013, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.  

The issue of entitlement to an increased evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's left knee disability manifested as a result of his active military service.

CONCLUSION OF LAW

The criteria for service connection for a left knee disability are met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.




Service Connection Facts and Analysis

The Veteran underwent a VA knee and lower leg Disability Benefits Questionnaire (DBQ) in March 2013.  The Veteran was diagnosed with lacerations, and abrasions to the knee, degenerative joint disease of the left knee, and a meniscal tear to the left knee.  Thus, the Veteran fulfills the current disability element of service connection.  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Here, the Veteran contends that while serving in Vietnam as a crane operator, he rode over a land mine which caused an explosion throwing the Veteran into the air.  The Veteran stated that he injured his knee from this event. The Veteran's DD 214 shows that his Military Occupational Specialty was Crane Operator, and that he had service in Vietnam.  Furthermore, review of service personnel records shows a DD Form 1380, U.S. Field Medical Card, which shows that the Veteran had wounds cleaned and dressed, after he hit a land mine while operating a crane.  The diagnosis of the incident was "multiple abrasions and bruises of [the left] knee and leg."  Thus, the Board finds that based on the circumstances of the Veteran's service, and the documented evidence, that the Veteran sustained an in-service injury to his left knee.   

Here, the Veteran competently and credibly testified that his left knee disability results from a combat injury in Vietnam, in which he was involved in a land mine explosion.  The Veteran reports that he received the Purple Heart for this injury, and his service personnel records corroborate that he was awarded the Purple Heart.  Service records also document the Veteran's traumatic injury from a land mine explosion.  Under these circumstances, the Board accepts the Veteran's lay evidence as sufficient proof of service connection, and presumes not only an injury due to combat, but also presumes that his current left knee disability was due to the landmine explosion.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012)(holding that the Board is also required to apply the section 1154(b) presumption to the separate question of whether or not a Veteran suffered a permanent injury).

The Board further finds that there is a nexus between the in-service injury and the present disability.  Specifically, the Veteran has competently and credibly testified that he has had knee pain ever since the land mine explosion, and that after service he experienced clicking to his knee, a trick knee, and had to take pain medication. 

The Veteran served in combat and experienced a left knee injury during a land mine explosion, while serving in Vietnam.  The Veteran's left knee injury is consistent with the circumstances, conditions and hardships of his service, including his receipt of the Purple Heart.  38 U.S.C.A. § 1154(b).   As such, VA must presume the occurrence of the in-service injury.  See Reeves.  In addition, the medical evidence shows in March 2013 that the Veteran was diagnosed with degenerative joint disease of the left knee, a meniscal tear to the left knee, and with lacerations and abrasions to the left knee.  The medical evidence also shows that in September 1992 the Veteran was diagnosed with patella femoral arthralgia left knee with chondromalacia of the left patella.  The Veteran has consistently reported that the onset of his left knee disability was during combat service in Vietnam.  Further, the Board finds that he is both competent to report his experiencing a left knee injury serving in combat in Vietnam, and that his account of having left knee pain since that time is credible.  

The record contains an inconclusive medical opinion from M.A.W. M.D.  The opinion from May 2008, states that after review of the Veteran's MRI, that the physician "cannot state with any degree of medical certainty that [the Veteran's] current disability is not a result of his previous injury."  The private opinion provided is speculative, and does not explain the basis for that opinion, thus it is afforded little probative weight.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination).   

Pursuant to the February 2013 Board remand, the Veteran underwent a March 2013 VA examination.  The examiner concluded that the Veteran's left knee condition is less likely than not related to the Veteran's left knee laceration, and abrasions sustained while in-service.  The examiner however, failed to discuss and incorporate the Veteran's in-service diagnosis of bruising.  The February 2013 Board remand, specifically requested the examiner discuss the Veteran's in-service bruising.  The examiner noted the Veteran's land mine incident, though his failure to discuss the Veteran's bruising fails to recognize the extent of the Veteran's in-service injury.  Thus, since the examiner entirely misidentifies the scope and severity of the Veteran's in-service injury, the Board finds that the opinion is based on an inaccurate factual premise, and should be afforded limited probative weight.  See Monzingo v. Shinseki 26 Vet. App. 97, 107 (2012)(upholding Reonal v. Brown, 5 Vet.App. 458, 461 (1993) in that a medical opinion based on an inaccurate factual premise can be discounted entirely).       

Thus, the Board finds that the evidence is not sufficient to rebut the presumption that the Veteran's left knee disability became manifest during his combat service.  In light of his in-service, combat-related left knee injury, the credible history of a left knee injury in service and symptoms since service, and the diagnosis based on VA examination, the Board finds that service connection for a left knee disability is warranted because the disability had its onset in service.  See Reeves.  Furthermore, the Board finds that the Veteran's lay testimony of his left knee symptoms since service, support the later medical diagnoses by the March 2013 VA examiner.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 
 

ORDER

Entitlement to a left knee disability is granted.



	

REMAND

In a February 2013 rating decision the Veteran was denied an increased evaluation in excess of 30 percent disabling for his PTSD.  In an April 2013 submission, the Veteran stated that his PTSD issues were getting worse.  The RO correctly classified the submission as a Notice of Disagreement.  The submission was on a VA Form 9, and indicated that the Veteran sought a BVA hearing at a local VA office.  No subsequent action was taken such as supplying the Veteran with a Statement of the Case (SOC) in reference to his claim.  

Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC for the issue of an increased evaluation for PTSD.  
  
Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a SOC with respect to the issues of an increased evaluation for PTSD.  The Veteran and his representative should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


